Citation Nr: 1424511	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-05 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right hand disability, secondary to service-connected degenerative joint disease of the left knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 1942 to February 1946.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal, in part, from a February 2010 RO decision that denied service connection for a right hand disability secondary to the service-connected left knee disability.  The Board remanded the appeal for additional development in March 2013, July 2013, and November 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

A right hand disability was not present in service or until many years thereafter, and there is no competent evidence that any current disability, including Dupuytren's contractures and arthritis, is causally related or otherwise aggravated by his service-connected left knee disability.  


CONCLUSION OF LAW

A right hand disability was not incurred in or aggravated by service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.310 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in November 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and available private medical records have been obtained and associated with the claims file.  The Veteran's Virtual VA and VBMS electronic medical records were also reviewed.  The Veteran was examined by VA during the pendency of this appeal, and was afforded an opportunity for a personal hearing, but declined.  The Board finds that the VA examinations were sufficiently comprehensive in scope and adequate upon which to base a decision on the merits of the issue on appeal.  The VA examiners personally interviewed and examined the Veteran, elicited a medical history and provided the clinical information necessary to adjudicate the issue addressed in this decision.  

Further, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Finally, the case has been subject to a prior Board remand.  The AMC provided additional VCAA notice, associated all available treatment records with the Veteran's files and obtained a medical examination and opinion.  As such, the Board finds that there has been substantially compliance with the Board's remand orders and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Claims of secondary service connection also include instances in which there is an additional increment of disability of a nonservice-connected disability due to aggravation by an established service-connected disability.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  


Factual Background & Analysis

Initially, it should be noted that the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Veteran does not contend, nor do the STRs show any complaints, treatment, abnormalities or diagnosis for any right hand injury or problems in service.  Rather, the Veteran contends that service connection should be established for a right hand disability secondary to his service-connected left knee disability.  The Veteran contends that he developed arthritis and Dupuytren's contractures in his right hand from using a cane to ambulate due of his service-connected left knee disability, and believes that service-connection should be established on a secondary basis.  

Regarding the Veteran's contentions, while he is competent to describe his experiences and symptoms, the etiology of his current right hand disability may not be diagnosed via lay observations alone and he is not shown to have the expertise to provide a competent opinion concerning the complex medical question of the nature or etiology of the claimed disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The evidence of record showed that the Veteran was first seen for right hand pain by VA around October 2009.  X-ray studies at that time showed shortening of the right fifth finger, and the Veteran underwent Dupuytren's contracture release at a VA facility in May 2010.  

When examined by VA in January 2011, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and findings on examination.  The Veteran reported a two year history of right hand pain which he believed was related to using a Canadian crutch to ambulate due to his left knee disability.  The Veteran denied any injury or problems with his right hand in service, and reported a gradual onset of pain and stiffness over the last two years.  The examiner noted that the Veteran had Dupuytren's contracture release on the fourth and fifth digits of the right hand in 2010, and had limitation of extension in the remaining three digits.  X-ray studies showed right thumb trigger finger and Dupuytren's contractures of the third, fourth and fifth digits.  The examiner opined that the Veteran's right hand disability was less likely than not related to his use of a cane secondary to his service-connected left knee disability.  The examiner noted that the Veteran had a long history of Dupuytren's contractures prior to the onset of his right hand pain.  Moreover, the examiner noted that his Dupuytren's contractures involved both hands and that the Veteran did not use a cane in his left hand.  Therefore, he opined that it was less likely than not that his current right hand disability was related to his use of a cane for his service-connected left knee disability.  

In a subsequent VA examination report, dated in April 2014, a VA examiner indicated that there was no evidence that the Veteran's right hand disability worsened or was aggravated by his use of a cane, and opined that it was less likely than not that the Veteran's current right hand disability was aggravated by his service-connected left knee disability, including his use of a cane.  

In this case, the Board finds the January 2011 and April 2014 VA opinions persuasive, as they were based on a thorough review of the claims file and provided a rational explanation for concluding that the Veteran's current right hand disability was not related to, or aggravated by his use of a cane for his service-connected left knee disability.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The VA examiner in January 2011, noted that the Veteran had a longstanding history of Dupuytren's contractures involving both hands prior to the onset of his right hand pain in 2009, and the VA examiner in April 2014, found no evidence of a worsening or aggravation of his right hand disability related to his service-connected left knee disability.  Furthermore, the Veteran has not presented any competent medical evidence to dispute those opinions.  Thus, the most probative evidence of record consists of the unfavorable VA opinions.  

While the Veteran believes that his right hand disability is secondary to his service-connected left knee disability, he has not presented any competent evidence to support his assertions.  Secondary service connection requires evidence of a current disability that is shown to be proximately due to, aggravated by, or the result of a service-connected condition.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As there is no competent or probative evidence of record suggesting a relationship between the Veteran's current right hand disability, including Dupuytren's contractures and arthritis and a service-connected disability, and no evidence of arthritis within one year of discharge from service, the Board finds no basis for a favorable disposition of the Veteran's claim.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a right hand disability is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


